DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/877,080 filed on 
05/18/2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Claims Status
3.	This office action is based upon claims (dated 09/12/2022) received on 10/10/2022 (with RCE), which replace all prior or other submitted versions of the claims.
	- Claims 9-20 are withdrawn.
- Claims 1, 6 are amended.
- Claims 1-8 are presented for consideration.
- Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Remarks/Amendments

6.	Applicant's remarks/arguments, see pages 8-11, filed on 10/10/2022 (with RCE), with respect to Claim Rejections have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 
Furthermore, remarks with respect to Dependent Claims 2-8, have been considered, and are moot for the same reasons noted above, and/or are not persuasive at least via dependency to the independent claims and via individual rejections addressing the specific claims.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

8.            Claim(s) 1, 3, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song et. al. (US-20220167319-A1)  referenced hereafter as “Song” in view of Liu et al. (US-20110134900-A1) referenced hereafter as “Liu”.

Regarding Claim 1. (Currently Amended) Song teaches: A method of implementing a hybrid automatic repeat request (HARQ) process (Song – FIG. 20 & ¶0215… generate a PPDU (S2030); FIG. 25 & ¶0238 a HARQ transmission procedure; ¶0240…PPDU may be configured based on FIGS. 22 to 24; NOTE: A generating a PPDU for a HARQ transmission procedure ), 
comprising: generating a HARQ transmission that comprises one or more HARQ units (

    PNG
    media_image1.png
    645
    833
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    686
    843
    media_image2.png
    Greyscale
¶0232….a subframe may include an MPDU delimiter field, an MPDU, and padding bits….HARQ combining may be performed in units of MPDUs in the PHY of the receiving terminal; NOTE: A transmission of a PPDU i.e. A HARQ transmission comprising subframes i.e. HARQ units with coded MPDU codewords, where the PPDU is received by receiver on and HARQ combining is performed on MPDUs in subframes i.e. HARQ units) 
by: determining a HARQ unit size of the one or more HARQ units (Song - FIG. 22 & ¶0232…. The length of the padding bits may be determined so that the length of the subframe can be an integer multiple of the length of the codeword considering the length of the MPDU….. By inserting padding bits into the subframe, the boundary of the codeword and the boundary of the subframe may be aligned….The number of codewords included in the subframe may be included in the PHY header (for example, HARQ-SIG field). Therefore, the PHY of the receiving STA can know the number of codewords corresponding to the subframe upon receiving the PPDU;NOTE: HARQ-SIG field records the determined the size of the subframe - an integer multiple of the length of the codeword i.e. determining a HARQ unit size of subframe in HARQ-SIG); 
generating the one or more HARQ units by assigning to each respective HARQ unit, based on the HARQ unit size, at least a respective portion of a media access control (MAC) layer data unit (Song - FIG. 22 & ¶0232 See above; NOTE: Each Subframe i.e. HARQ unit comprises an MPDU in the form of an integer multiple of LDPC codeword (N*Lcodeword) i.e. at least a portion of a MAC PDU ), 
determining a remainder portion of at least one of the one or more HARQ units based on the HARQ unit size and further based on assignment of the MAC layer data unit to the at least one of the one or more HARQ units (Song – FIG. 22 ¶0232 See above; NOTE: determining to insert padding bits into the subframe i.e. determining a remainder portion of the one or more HARQ units, so that the length of the subframe can be an integer multiple of the length of the codeword based on the MPDU i.e. further based upon the MAC data unit assigned to each of the at least one or more HARQ units, and such that the boundary of the codeword and the boundary of the subframe may be aligned); 
assigning a second type of data unit to the remainder portion of the at least one of the one or more HARQ units (Song – FIG. 22 & ¶0232 See above; NOTE: determining to insert padding bits into the subframe i.e. assigning padding bits i.e. a second type of data unit to the remainder portion of the one or more HARQ units, so that the length of the subframe can be an integer multiple of the length of the codeword based on the MPDU, and such that the boundary of the codeword and the boundary of the subframe may be aligned i.e. the padding bits fill up the remainder portion to align codeword and subframe boundary ); 
generating a header for the HARQ transmission (Song – FIG. 20 & ¶0215… (S2030)…..the PHY layer of the transmitting STA may generate the PPDU by combining the PHY header with the MPDU; FIG. 22 & ¶0233…. PPDU may include ….in the PHY header … HARQ-SIG; NOTE: generating header for HARDQ transmission); 
and transmitting the HARQ transmission to a receiver (Song - FIG. 25 & ¶0238 See above; ¶0240….;  NOTE:  transmit the PPDU i.e. the HARQ Transmission to the receiving STA, i.e. a receiver ), wherein at least one of the one or more HARQ units is a physical layer data unit (Song – FIG. 20 & ¶0214…. transmitting STA may configure one aggregated MPDU (A-MPDU) by concatenating a plurality of MPDUs; FIG. 22 & ¶0232…. A-MPDU may include a plurality of subframes; NOTE: PPDU i.e. PHY layer protocol data unit, comprising Subframes i.e. one or more HARQ units are physical layer units), and wherein the receiver is configured to disregard the second type of data unit (Song FIG. 22 & ¶0232 See above; NOTE: determining to insert padding bits into the subframe, so that the length of the subframe can be an integer multiple of the length of the codeword based on the MPDU, and such that the boundary of the codeword and the boundary of the subframe may be aligned i.e. the padding bits fill up the remainder portion to align codeword and subframe boundary only and padding bits are not HARQ data for transmission and hence ignored by receiver for HARQ combination).  
Assuming arguendo Song does not appear to explicitly disclose or strongly suggest: configured to disregard second type of data unit
Liu discloses: receiver configured to disregard second type of data unit (Liu – FIG.5 & ¶0050…. a transmission layout that includes MAC and PHY layer padding; ¶0051…. Determining whether to add padding can include checking whether the end of the last subframe 515n of an A-MPDU, …. is within the end of the last symbol boundary …..; 0052….. The RX PHY layer disregards the remaining content of the transmission 500, e.g., PHY pad 535 and tail bits 545; NOTE: a receiver that disregards padding bits i.e. a second type of data unit, used for boundary alignment ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song with the teachings of Liu, since Liu enables systems and techniques for including frame padding in wireless transmissions and processing received transmissions that include frame padding such as based on the number of symbols required to transmit the frame, enabling an increased system bandwidth, backwards compatibility with older standards such as IEEE 802.11ac (Liu ¶0024).

Regarding Claim 3. (Original) Song in view of Liu teaches: The method of claim 1, 
furthermore Song discloses: wherein the HARQ transmission comprises a plurality of HARQ units (Song FIG. 22, FIG. 25 & ¶0232 See claim 1; NOTE: A transmission of a PPDU i.e. A HARQ transmission comprising subframes i.e. one or more HARQ units/plurality of HARQ units  with coded MPDU codewords).  

Regarding Claim 6. (Currently Amended) Song in view of Liu teaches: The method of claim 1, 
furthermore Song discloses: wherein the assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit comprises: determining, based on the HARQ unit size, a highest integer number of MAC layer data units that will fit in the at least one of the one or more HARQ units[[unit]] (Song - FIG. 22 & ¶0232 See Claim 1; NOTE: Each Subframe i.e. HARQ unit comprises an MPDU in the form of an integer multiple of LDPC codeword (N*Lcodeword) i.e. a highest number in integer form of portions of the MAC layer data units, the remainder of which is filled with padding bits for alignment); 
assigning the highest integer number of MAC layer data units to the at least one of the one or more HARQ unitsat least one of the one or more HARQ units [[unit]]is not filled by the determined highest integer number of MAC layer data units; and assigning the second type of data unit to the at least one of the one or more HARQ units at least one of the one or more HARQ unit(Song - FIG. 22 & ¶0232 See Claim 1; NOTE: Each Subframe i.e. HARQ unit comprises an MPDU in the form of an integer multiple of LDPC codeword (N*Lcodeword) i.e. a highest number in integer form of portions of the MAC layer data units, the remainder of which is filled with padding bits i.e. the second type of data unit for alignment).  

Regarding Claim 7. (Original) Song in view of Liu teaches: The method of claim 1, 
furthermore Song discloses: wherein determining the HARQ unit size comprises selecting the HARQ unit size from a set of pre-determined HARQ unit sizes (Song - ¶0211…. A high overhead can be compensated by a method of making the lengths of subframes in one PPDU the same; FIG.22 & ¶0233…. the length of each subframe constituting the A-MPDU included in the PPDU may be the same; NOTE: subframe size i.e. HARQ unit size is predetermined to be fixed at an equal size not dynamic to reduce overhead).  

Regarding Claim 8. (Original) Song in view of Liu teaches: The method of claim 7, 
furthermore Song discloses: wherein the header for the HARQ transmission includes an indication of the selected HARQ unit size (Song ¶0211 see above… PPDU may include single information related to the length of the subframe in the PHY header (for example, HARQ-SIG); NOTE: subframe size or selected HARQ unit size in PHY header of PPDU, i.e. HARQ transmission).

9.	 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Liu further in view of RYU et. al. (US-20160380727-A1) referenced hereafter as “RYU”.

Regarding Claim 2. (Original) Song in view of Liu teaches: The method of claim 1,
furthermore Song discloses: wherein the HARQ transmission comprises no more than one HARQ unit (Song – FIG. 22, FIG. 29 & ¶0271… HARQ header may also include information related to the total number of subframes; NOTE: number of subframes can be 1 – M i.e. a single subframe or HARQ unit for PPDU structure).  
Assuming arguendo Song in view of LIU does not appear to explicitly disclose or strongly suggest: comprises no more than one HARQ unit;
RYU also teaches: wherein the HARQ transmission comprises no more than one HARQ unit (RYU – FIG. 5 ¶0062 A-MPDU 550 may be constituted by one or more A-MPDU subframes; FIG. 11 & ¶0134... when the frame is a single MPDU; NOTE: the frame or transmission comprises one subframe or HARQ unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI with the teachings of RYU, since RYU enables increased data transmission efficiency in a wireless LAN through hybrid automatic retransmit quest (HARQ) based retransmission, to counter transmission frame failures due to a low signal to noise ratio SINR (RYU ¶0013).

10.            Claim(s) 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Liu further in view of Ding et. al. (US-20160100421-A1) referenced hereafter as “Ding”.

Regarding Claim 4 (Previously Presented). Song in view of Liu teaches: The method of claim 3, 
furthermore Song discloses the assigning to each respective HARQ unit, at least a respective portion of a media access control (MAC) layer data unit (Song - FIG. 22 & ¶0232 See Claim 1; NOTE: Each Subframe i.e. HARQ unit comprises an MPDU in the form of an integer multiple of LDPC codeword (N*Lcodeword) i.e. at least a portion of a MAC PDU ) comprises: 
determining a remaining amount of room for a first unit of plurality of units based on the unit size and based on any MAC layer data units already assigned to the first unit (Song – FIG. 22 ¶0232 See Claim 1; NOTE: determining to insert padding bits into the subframe i.e. determining a remainder portion of the one or more HARQ units, so that the length of the subframe can be an integer multiple of the length of the codeword based on the MPDU i.e. further based upon the MAC data unit assigned to each of the at least one or more HARQ units, and such that the boundary of the codeword and the boundary of the subframe may be aligned)
Song in view of Liu does not appear to explicitly disclose or strongly suggest: wherein the assigning comprises: determining, based on the remaining amount of room, that a complete next MAC layer data unit will not fit in the first unit; fragmenting, responsive to the determining that the complete next MAC layer data unit will not fit in the first unit, the next MAC layer data unit into at least a first portion of the next MAC layer data unit and a second portion of the next MAC layer data unit, wherein the first portion of the next MAC layer data unit is sized based on the remaining amount of room for the first unit; assigning, to the first unit, the first portion of the next MAC layer data unit; and assigning, to a second unit, the second portion of the next MAC layer data unit.
Ding discloses: wherein assigning comprises: determining a remaining amount of room for a first unit of plurality of units based on the unit size and based on any MAC layer data units already assigned to the first unit (Ding – FIG. 3 & ¶0060 (ln 1-12).. data fragmentation logic 118 may pack (or include) one or more MSDUs and a fragment of a different MSDU in a PPDU for transmission during a corresponding TX_OP. For example, the first TX_OP may have a size x. The data fragmentation logic 118 may determine that the size of the first MSDU 302 does not exceed x and may generate (or form) a first MPDU 308 (MPDU_1) based on the first MSDU 302, such as the first MPDU 308 may include a MAC header and the first MSDU 302. The data fragmentation logic 118 may determine a remainder of the TX_OP, such as by computing a difference between x and the size of the first MPDU 308; NOTE: fragmentation logic determines a remainder of the TX_OP PPDU (first unit) by determining difference between x (size of first unit) and size of first MPDU (size of MAC layer data unit) formed within APDU assigned to TX_OP (first unit)); 
determining, based on the remaining amount of room, that a complete next MAC layer data unit will not fit in the first unit (Ding - ¶0060 (ln 16-18) When the size of the next MSDU to be packed exceeds the size of the remainder of TX_OP, the data fragmentation logic 118 may fragment the next MSDU;NOTE: when next MDSU (MAC data unit - 304) to be packed into TX_OP (first unit) does not fit ); 
fragmenting (Ding – FIG. 3 ¶0060 (ln 16-18)  See above may fragment the next MSDU; NOTE fragment), responsive to the determining that the complete next MAC layer data unit will not fit in the first unit (Ding - ¶0060 (ln 16-18)See above), the next MAC layer data unit into at least a first portion of the next MAC layer data unit and a second portion of the next MAC layer data unit, wherein the first portion of the next MAC layer data unit is sized based on the remaining amount of room for the first unit (Ding – FIG. 3 ¶0060 (ln 18-29)  the second MSDU 304 may be divided such that a size of a first fragment of the second MSDU 304 does not exceed the size of the remainder of the first TX_OP. A second MPDU 310 (MPDU_2.1) may be generated (or formed) based on the first fragment of the second MSDU 304 (such as the second MPDU 310 may include a MAC header and the first fragment of the second MSDU). The first MPDU 308 and the second MPDU 310 may be aggregated together to form a first A-MPDU (A_MPDU_1); NOTE: a first fragment of the second MSDU (a first portion of the next MAC data unit) and a second fragment of the second MSDU (a second portion of the next MAC data unit) created and the first fragment is sized to not exceed and pack the TX_OP (first unit) ); 
assigning, to the first unit, the first portion of the next MAC layer data unit (Ding – FIG. 3 ¶0060 (ln 18-29)..See above The first MPDU 308 and the second MPDU 310 may be aggregated together to form a first A-MPDU; NOTE: MPDU 310 ( a first fragment of the second MSDU (a first portion of the next MAC data unit) aggregated (assigned)  into TX-OP (first unit)); and assigning, to a second unit, the second portion of the next MAC layer data unit (Ding – FIG.3 & ¶0061.. a third MPDU 312 (MPDU_2.2) may be generated (or formed) based on a second fragment of the second MSDU 304… he third MPDU 312 and the fourth MPDU 314 may be aggregated together to form a second A-MPDU (A_MPDU_2); NOTE: a second fragment of the second MSDU 304 (a second portion of the next MAC data unit) assigned to a second A-MPDU (A_MPDU_2)TX_OP (a second unit) ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song in view of Liu with the teachings of Ding, since Ding enables data to be fragmented into multiple data fragments for transmission during multiple TX_Ops, where a data fragment having a smaller size than the entirety of the data may be transmitted when a size of the data exceeds a size of an associated TX_OP, and one or more other fragments of the data may be transmitted during subsequent TX_OPs to complete transmission, allowing the use a TX_OP having a size smaller than the size of the UL data to transmit a data fragment instead of “wasting” the UL TX_OP, and reducing unused (or wasted) TX_Ops and reducing latency and increasing efficiency of the communication system (Ding ¶0013).

Regarding Claim 5 (Original). Song in view of Liu and Ding teaches: The method of claim 4, 
furthermore Ding Discloses: further comprising assigning, to the first HARQ unit, an unfragmented MAC data unit prior to determining the remaining amount of room for the first HARQ unit (Ding FIG. 3 & ¶0060 (ln 1-12).. data fragmentation logic 118 may pack (or include) one or more MSDUs and a fragment of a different MSDU in a PPDU for transmission during a corresponding TX_OP. For example, the first TX_OP may have a size x. The data fragmentation logic 118 may determine that the size of the first MSDU 302 does not exceed x and may generate (or form) a first MPDU 308 (MPDU_1) based on the first MSDU 302, such as the first MPDU 308 may include a MAC header and the first MSDU 302; FIG.5 & ¶0068  method 500 of performing fragmentation of UL data; NOTE: first MDSU 302 is smaller and not fragmented and assigned to AMPDU_1 prior to second MDSU 304 which is fragmented, such as in FIG. 5 Step 506 check first whether determined Size of MNSDU fits in PPDU then if not fragment).-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        


11/03/2022.
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414